Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 have been examined.

Drawings
2.	The drawings filed on 04/27/2021 are acceptable for examination proceedings.

Specification
3.	The specification filed on 04/27/2021 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/27/2021. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
5.	Applicant’s claims no foreign or domestic priority at initial time of filing for patent. 17241185, filed 04/27/2021 is a continuation of 16711584, filed 12/12/2019, now U.S. Patent #11023436 16711584 is a continuation of 16266281, filed 02/04/2019, now U.S. Patent #10552395 16266281 is a continuation of 14782428, filed 10/05/2015, now U.S. Patent #10346377 and having 1 RCE-type filing therein14782428 is a national stage entry of PCT/JP2014/002131, International Filing Date: 04/15/2014 claims foreign priority to 2013-090536, filed 04/23/2013.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


8.	Claims 1-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,023,436 (hereinafter refereed as ‘436 patent.) Although the conflicting claims are not identical, they are not patentably distinct from each other.
The following is referring to the independent claim


[Symbol font/0xB7]  	As per independent claims 1,5 and 8 
		Independent claims 1,5 and 8 of the instant application and claims 1, 4 and 7, of the ‘436 patent recite similar limitation. The above independent claims, namely claims 1,5 and 8 of the instant/present application would have been obvious over independent claims 1,4 and 7, of the ‘436 patent because each and every element of the above independent claims 1,5 and 8 of the present application is anticipated by the corresponding independent claims 1,4 and 7 of the ‘436patent.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-4,6-7 and 9-10
Claims 2-4,6-7 and 9-10 of the instant application is also anticipated by claim 2-3,5-6 and 8-9 of the ‘436 patent since the corresponding claims further recite similar/same limitation of the same subject matter.

‘436 US Patent 
Current application No.: 17/241,185
1. An information processing method implemented by one or more processors, the information processing method comprising: 

storing first information indicating one or more first normal motions of a moving body under a first target place or time and second information indicating one or more second normal motions of a moving body under a second target place or time;

 determining whether an inputted motion is a normal motion by comparing the inputted motion with the first information when the inputted motion corresponds to the first target place or time or by comparing the inputted motion with the second information when the inputted motion corresponds to the second target place or time, the inputted motion being a motion of a moving body in an input image or an input video; 

and outputting information indicating the inputted motion is an abnormal motion if the inputted motion is not the normal motion.
1. An information processing method implemented by one or more processors, the information processing method comprising: 

storing first information indicating one or more first motions of a moving body under a first target place or time and second information indicating one or more second motions of a moving body under a second target place or time; 

determining whether an inputted motion, which is a motion of a moving body in an input image or an input video, is not a monitoring target motion based on the first information when the input image or the input video corresponds to the first target place or time or based on the second information when the input image or the input video corresponds to the second target place or time;

 and outputting information indicating the inputted motion is the monitoring target motion if the inputted motion is the monitoring target motion.  

4. The information processing method according to claim 1, wherein the monitoring target motion is an abnormal motion.  

2. The information processing method according to claim 1, wherein the normal motion indicates a human action or motion of a vehicle.
2. The information processing method according to claim 1, wherein the first motion and the second motion indicate a human action or motion of a vehicle.  
3. The information processing method according to claim 1 comprising: receiving the normal motion of the moving body.
3. The information processing method according to claim 1 comprising: receiving the first motion and the second motion of the moving body.  
7. An information processing system comprising: a memory storing instructions; and one or more processors configured to process the instructions to: 

store first information indicating one or more first normal motions of a moving body under a first target place or time and second information indicating one or more second normal motions of a moving body under a second target place or time;

determine whether an inputted motion is a normal motion, the inputted motion being a motion of a moving body in an input image or an input video by comparing the inputted motion with the first information when the inputted motion corresponds to the first target place or time or by comparing the inputted motion with the second information when the inputted motion corresponds to the second target place or time; 

and output information indicating the inputted motion is an abnormal motion if the inputted motion is not the normal situation.
5. A non-transitory computer readable storage medium storing a program that causes a computer to execute processing of: 

storing first information indicating one or more first motions of a moving body under a first target place or time and second information indicating one or more second motions of a moving body under a second target place or time; 

determining whether an inputted motion, which is a motion of a moving body in an input image or an input video, is not a monitoring target motion based on the first information when the input image or the input video corresponds to the first target place or time or based on the second information when the input image or the input video corresponds to the second target place or time; 

and outputting information indicating the inputted motion is the monitoring target motion if the inputted motion is the monitoring target motion.  
8. The information processing system according to claim 7, wherein the normal motion indicates a human action or motion of a vehicle.
6. The non-transitory computer readable storage medium storing a program according to claim 5, wherein the first motion and the second motion indicate a human action or motion of a vehicle.  
9. The information processing system according to claim 7, receive the normal motion of the moving body.
7. The non-transitory computer readable storage medium storing a program according to claim 5, receiving the first motion and the second motion of the moving body.  
1. An information processing method implemented by one or more processors, the information processing method comprising: 

storing first information indicating one or more first normal motions of a moving body under a first target place or time and second information indicating one or more second normal motions of a moving body under a second target place or time; 

determining whether an inputted motion is a normal motion by comparing the inputted motion with the first information when the inputted motion corresponds to the first target place or time or by comparing the inputted motion with the second information when the inputted motion corresponds to the second target place or time, the inputted motion being a motion of a moving body in an input image or an input video; 

and outputting information indicating the inputted motion is an abnormal motion if the inputted motion is not the normal motion.
8. An information processing system comprising: a memory storing instructions; and one or more processors configured to process the instructions to: 

store first information indicating one or more first motions of a moving body under a first target place or time and second information indicating one or more second motions of a moving body under a second target place or time; 

determine whether an inputted motion, which is a motion of a moving body in an input image or an input video, is not a monitoring target motion based on the first information when the input image or the input video corresponds to the first target place or time or based on the second information when the input image or the input video corresponds to the second target place or time; 

and output information indicating the inputted motion is the monitoring target motion if the inputted motion is the monitoring target motion.  
2. The information processing method according to claim 1, wherein the normal motion indicates a human action or motion of a vehicle.
9. The information processing system according to claim 8, wherein the first motion and the second motion indicate a human action or motion of a vehicle.  
3. The information processing method according to claim 1 comprising: receiving the normal motion of the moving body.
10. The information processing system according to claim 8, receive the first motion and the second motion of the moving body.  


Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Soeda et al. (US 2010/0125683 A1) provide a method of monitoring a device forming an information processing system, an information apparatus, and an information processing system. Soeda further teaches for managing a monitoring target of a monitoring apparatus that monitors one or more devices forming an information processing system.

Kobayashi et al. (US 2005/0282519 A1) provide a charging method for use in a service providing system for providing, via a communication network, an information providing service, a service providing server, a service providing program, a storage medium storing the service providing program, a terminal device, a terminal processing program, and a storage medium storing the terminal processing program.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
September 2, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434